                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Joseph D. Wagner, Sr.,                                          Case No. 3:17CV1616

                         Plaintiff

                 v.                                              ORDER

Warden Charles Bradley,

                         Defendant

          This is a habeas corpus case in which the petitioner has filed objections (Doc. 15) 1 to

United States Magistrate Judge Kathleen M. Burke’s Report & Recommendation (Doc. 13), in

which she recommended dismissal of the petition.

          On de novo review, I find the Report & Recommendation well taken, adopt it as this

court’s order, and dismiss the petition. I decline to issue a Certificate of Probable Cause.

                                              Background

          An Erie County, Ohio, Common Pleas Court jury convicted the petitioner of

ten counts of rape of two minor victims, who were his granddaughters. The court imposed a

sentence of eleven years on one count and life in prison without parole on the other nine

counts.

          The victims, L.M. and J.M., testified at trial, as did their parents and several witnesses,

individuals who either investigated the allegations or tended to the victims following reports of

the abuse. Among these witnesses were Corey Mook, a police officer; Rebecca Boger, an intake



1
  Petitioner’s objections to the Report & Recommendation are generic and conclusory, rather
than asserting specific flaws in the Report & Recommendation’s statement of the issues,
recitation of applicable law, or analysis. Thus, I summarize those aspects of the Report &
Recommendation en route to finding no flaws in any of those.
                                                    1
investigator in the Children’s Services Division of the Ohio Department of Job and Family

Services; Jacqueline Spadaro, a mental health therapist who counseled victim L.M.; Rebecca

Dills, a mental health therapist who counseled victim J.M.; and Melinda Kuebler, a sexual

assault nurse who examined L.M.

       The petitioner filed a direct appeal, in which he raised six assignments of error:

       1. The trial court erred and abused its discretion by finding alleged victim J.M. competent
       to testify.

       2. The trial court erred by admitting hearsay statements which caused defendant
       irreparable prejudice.

       3. The convictions are not supported by sufficient evidence and are against the manifest
       weight of the evidence.

       4. Prosecutorial misconduct deprived appellant of due process and a fair trial.

       5. Cumulative error deprived appellant of due process and a fair trial.

       6. The trial court erred in imposing restitution.

       The appellate court affirmed the petitioner’s convictions but ordered a reduction in the

restitution amount, which the trial court corrected on remand.

       Petitioner sought discretionary review by the Ohio Supreme Court. He raised three

grounds:

       1. Evid. R. 803(4) bars from admission a victim’s hearsay statements given for forensic
       or investigative purposes. Therefore, each hearsay statement in a dual-purpose interview
       must be individually examined for its purpose.

       2. Convictions for multiple counts of rape are unsupported by sufficient evidence where
       the victim does not testify to a corresponding number of separate and distinct instances of
       sexual conduct.

       3. Where the prosecutor repeatedly ignores judicial instructions for questioning
       witnesses, is admonished in closing argument, and repeatedly introduces prejudicial
       information, pervasive prosecutorial misconduct deprives the defendant of a fair trial in
       violation of the Sixth and Fourteenth Amendments to the U.S. Constitution and in
       violation of the Ohio Constitution, Article I, Sections 10 and 16.

                                                 2
       After the Ohio Supreme Court declined jurisdiction, the petitioner filed his pending

habeas petition, which he subsequently amended. He asserts three grounds for relief, some with

multiple subparts:

       1. Ground One: Ten “instances of egregious prosecutorial misconduct so infected the
          trial with unfairness as to make the resulting conviction a denial of due process.”
          (Doc. 4 at 4).

       2. Ground Two: “[T]he trial court improperly admitted prejudicial hearsay by allowing
          the state to have witnesses to testify as to the child victim’s statements when those
          statements were hearsay and contradicted the victim’s own testimony in violation of
          his right to due process of law.” (Id.)

       3. Ground Three: “Petitioner’s convictions were against the manifest weight of the
          evidence and . . . he is actually innocent.” (Id.).

                           I. Ground One: Prosecutorial Misconduct

                                A. Procedural Default: Items 2-9

       The Magistrate Judge concluded that the petitioner procedurally defaulted as to most of

the ten instances of prosecutorial misconduct that he asserts here.

       I agree with her conclusions. Default resulted because the petitioner failed to raise those

claims in his application for discretionary appeal to the Ohio Supreme Court. There, he only

asserted that the prosecutor had 1) argued that there were adequate safeguards against false

accusation and 2) made the jury aware that petitioner was in jail at the time of trial.

       Omission of the other grounds that he asserts here constituted procedural default. See,

e.g., Williams v. Mitchell, 792, F.3d 606, 613 (6th Cir. 2015) (petitioner must present his claim to

the Ohio Court of Appeals and the Ohio Supreme Court).

       Moreover, it’s not enough simply to allude generally to due process violations in the state

appellate proceedings; instead, to avoid the default bar, a habeas petitioner must have enunciated

the same specific constitutional violation he raises here during those proceedings. See, e.g.,

                                                  3
McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000).

       Petitioner, as the Magistrate Judge noted, does not allege, much less show, sufficient

cause or prejudice to excuse his default. Cf. Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir.

2006) (“Habeas petitioners cannot rely on conclusory assertions of cause and prejudice to

overcome procedural default; they must present affirmative evidence or argument as to the

precise cause and prejudice produced.”).

       And, as the Magistrate Judge also correctly pointed out, a claim of ineffective assistance

of counsel in the course of his application for discretionary appeal to the Ohio Supreme Court

would be unavailing: there is no right to counsel when seeking such review. Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987).

       Nor is the escape hatch of a showing of a fundamental miscarriage of justice open to the

petitioner; he fails to show that his is “an extraordinary case” in which “a constitutional violation

has probably resulted in the conviction of one who is actually innocent[.]” Murray v. Carrier,

477 U.S. 478, 496 (1986). Such claim requires the petitioner to produce new and reliable

evidence that was not presented at trial. E.g., Schlup v. Delo, 513 U.S. 298, 324, 327 (1995).

Petitioner acknowledges he has no such evidence.

       Thus, the Magistrate Judge correctly concluded that procedural default in the Ohio

Supreme Court precludes consideration of the merits of, much less relief on items 2-9 of his first

ground. 2

                                      B. Merits: Items 1, 10




2
 I likewise agree with the Magistrate Judge’s conclusion, albeit as dictum, that item 9 of Ground
One failed on its merits.


                                                  4
        Turning to the two items in Ground One that procedural default does not bar – 1 and 10,

the Magistrate Judge found those challenges fail on their merits. Here, again, she was correct.

        With regard to item 1 – improper prosecutorial comment/vouching about her ability to

detect and avoid false accusations – I agree with the Magistrate Judge that the prosecutor’s

comment, though unnecessary and improper, did not so “infect[] the trial with unfairness as to

make the resulting conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181

(1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). 3

        The other adequately preserved item (#10) in Ground One relates to the prosecutor’s two

references to the petitioner’s having been jail. 4

        Beyond identifying the portions of the transcript containing the jail reference, the

petitioner presents no argument directed to them. Nor does he explain how they caused trial that

to be “so infected . . . with unfairness” as to make the trial fundamentally unfair in violation of

his right to due process of law. See, e.g., Darden, supra, 477 U.S. at 181. 5

                            II. Ground Two: Evidentiary Challenges




3
  That comment, like so many of the procedurally barred statements, was not necessary to secure
the conviction. By at least coming close, if not crossing over clear constitutional lines, the
prosecutor potentially exposed an otherwise lawfully gained conviction to reversal on appeal or
vacation by this court. A more competent prosecutor, and one compliant with her oath to the
fundamental fairness that underlies the Bill of Rights, would have done better.
4
  I agree with the Magistrate Judge’s conclusion that, though the state appellate court did not
address these references head-on, its overall rejection of the various claims of prosecutorial
misconduct on the merits sufficed to encompass those statements.
5
  I agree with the Magistrate Judge that the Ohio appellate court’s handling of the issues
petitioner raises in items 1 and 10 sufficed to have detect potential damage to the fundamental
fairness of the trial. Even with the clear-eyed, long-distance lens of federal habeas hindsight, I
cannot conclude that the State trial judge’s responses and instructions deficient as a matter either
of state procedural or, more pertinently, federal constitutional law.
                                                     5
       Petitioner claims in Ground Two that impermissible and constitutionally violative

hearsay deprived him of fundamental fairness at trial. As noted above, he also made a similar

claim in Ground One vis-a-vis alleged prosecutorial misconduct in leading the child victim

witnesses. Because some of the law applicable to the hearsay claims also applies equally to the

leading question issue, I discuss both here.

                                A. Hearsay: Procedural Default

       The Magistrate Judge found procedural default bars petitioner’s hearsay challenges as to

Sandusky Police Officer Mook, examining Nurse Keubler, and the victims’ parents. She was

correct.

       The state appellate court used a plain error standard to review some of petitioner’s

hearsay assignments of error.

       In addition, that court, applying the invited error doctrine, pointed out that petitioner’s

counsel had elicited the challenged hearsay from Ms. Boger.

       In applying plain error review to some of the challenged evidence and invited error

review as to the other, the appellate court used regular state procedural mechanisms that bar

federal habeas review. E.g., Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001) (application of

Ohio’s contemporaneous objection rule is an adequate and independent state ground precluding

federal habeas relief); Grant v. Brigano, 2007 WL 2782742, *7 (S.D. Ohio) (applying invited

error doctrine bars federal habeas review).

       Petitioner does not explain the default, thereby failing to meet the cause prong of the

cause and prejudice standard. He neither asserted an ineffective assistance of trial counsel on

direct appeal nor has brought an Oh. App. R. 26(B) application to reopen his appeal to assert an




                                                 6
ineffective assistance claim re. either his trial or appellate attorneys for failure to preserve the

record as to his current hearsay claims. Nor has he shown prejudice or actual innocence.

        There is, accordingly, nothing wrong with the Magistrate Judge’s finding of default as to

the hearsay testimony of those witnesses.

                                         B. Hearsay: Merits

        The Magistrate Judge found no merit with regard to petitioner’s claims of impermissible

hearsay as to witnesses Spadaro and Dills. These conclusions were also correct

        Petitioner concedes that that some of the victims’ statements about which Spadaro, and

Dills testified were admissible under Ohio R. Evid. 803(4) as statements the victims made to

mental health therapists for purposes of medical treatment.

        Moreover, the appellate court, for its part, rejected, as a matter of Ohio evidence law,

petitioner’s claim of inadmissibility under Ohio R. Evid. 807(A)(1)(4), which requires ten days’

notice to a defendant as to evidence to be offered under Rule 807. That was not, though, the basis

on which the victims’ statements came in.

        Moreover, as the Magistrate Judge correctly pointed out, under Estelle v. McGuire, 502

U.S. 62, 67-68 (1991), claims of error relating to state-court determinations of state-law

evidentiary issues are not cognizable in federal habeas proceedings. See also Allen v. Morris, 845

F.2d 610, 614 (6th Cir. 1988) (federal habeas court assumes that state court’s interpretation of

Ohio’s rules of evidence was correct; challenge to such ruling not cognizable in federal habeas

proceeding).

        The Magistrate Judge found, and I agree, that petitioner’s other challenges to the

admission of evidence are without any legal foundation and thus are meritless.

        In sum, petitioner’s challenges to the state court’s evidentiary rulings are unavailing.



                                                   7
                                      C. Leading Questions

         As the Magistrate Judge properly concluded, petitioner’s claim about how the prosecutor

used leading questions when examining the minor victims, aged seven and eleven, has no merit.

         The state appellate court noted that the Ohio Supreme Court has held “it is within the

trial court's discretion to allow leading questions on direct examination.” State v. Hale, 892

N.E.2d 864, 898 (Ohio 2008) (citing State v. D’Ambrosio, 616 N.E.2d 909, 914 (Ohio 1993)).

         As I have noted above, such rulings on state law evidentiary issues are not cognizable in

federal habeas proceedings. Estelle, supra; 502 U.S. 62; Allen, supra, 845 F.2d 610.

         In any event, even if some such rulings were cognizable, federal courts have consistently

found no error of constitutional dimension occurs where a state trial court allows a prosecutor to

use leading questions when examining young children. See, e.g., Jordan v. Hurley, 397 F.3d 360,

363 (6th Cir. 2005) (examining rape victim with leading questions not unconstitutional).

                              III. Ground Three: Actual Innocence

         The Magistrate Judge concluded that the petitioner’s Ground Three, in which he seeks to

assert a claim of actual innocence, was not cognizable. In reaching that determination, she was,

as in all else in her thorough, well-researched and will-crafted Report & Recommendation,

correct.

         As the Supreme Court stated in Herrera v. Collins, 506 U.S. 390, 400 (1993), and as the

Magistrate Judge quoted therefrom, “[c]laims of actual innocence based on newly discovered

evidence have never been held to state a ground for federal habeas relief absent an independent

constitutional violation occurring in the underlying state criminal proceeding.” See also Hodgson

v. Warren, 622 F.3d 591, 601 (6th Cir. 2010); Cress v. Palmer, 484 F.3d 844, 854 (6th Cir.

2007).



                                                 8
       In any event, as the Magistrate Judge also pointed out, the petitioner concedes that he has

no new evidence to support his claim of actual innocence. There is, accordingly, no basis on

which his actual innocence claim can prevail.

                                            Conclusion

       The Magistrate Judge correctly canvassed the petitioner’s three claims and, as to Grounds

One and Two, their multitudinous subparts. She found no basis for relief in any of them; on de

novo review, neither do I.

       It is, accordingly, hereby

       ORDERED THAT:

       1. The petitioner’s objections (Doc. 15) to the Magistrate Judge’s Report &

            Recommendation (Doc. 13) be, and the same hereby are overruled;

       2.   The Magistrate Judge’s Report & Recommendation (Doc. 13) be, and the same

            hereby is, adopted as the order of the court; and

       3. The petition for relief be, and the same herby is, denied with prejudice.

       As jurists of reason could not rationally dispute the decision herein or its rationale, no

Certificate of Appealability shall issue.

       So ordered.

                                              James G. Carr
                                              Sr. U.S. District Judge




                                                 9
